Citation Nr: 0526414	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  04-09 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1948 to August 
1952.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a January 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown in 
service or for many years thereafter, and is not otherwise 
shown to be related to service.

2.  Tinnitus was not shown in service or for many years 
thereafter, and is not otherwise shown to be related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may such disability be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of VCAA requirements 
in letters dated in August 2003, September 2003, and October 
2003.  As these letters were prior to the January 2004 rating 
decision on appeal, the express requirements set out by the 
Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2003, September 2003, and October 2003 
letters, as well as the March 2004 statement of the case and 
July 2004 supplemental statement of the case, the RO informed 
the appellant of the applicable laws and regulations 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
the August 2003, September 2003, and October 2003 letters 
implicitly notified the claimant of the need to submit any 
pertinent evidence in his possession.  In this regard, the 
claimant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the claimant must also 
furnish any pertinent evidence that he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including private 
medical records that the appellant identified.  The appellant 
was also afforded a VA examination during the appeal period.  
The appellant has not indicated nor is there any indication 
that there exists any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In fact, the appellant stated in writing in 
June 2005 that he had no additional evidence to submit.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Factual Background

The veteran's service records show that he served aboard the 
USS Horace A BASS APD and the USS PCEC 882.  His military 
occupational specialty was that of a BUPERS MAN ART.  In 
August 1950, the veteran was assigned a Primary Navy Job 
Classification as Deck Hand, and Secondary Navy Job 
Classification as Boatswain Mate, Shipboard, Basic.  His last 
grade or ranking had been a seaman apprentice.  Service 
records also show that during the period that the veteran 
served aboard these ships, the ships navigated in enemy 
waters off the North Korean East Coast.

The veteran's available service medical records consist of 
his August 1948 enlistment examination report and August 1952 
separation examination report.  The August 1948 enlistment 
examination report shows that the veteran had no 
abnormalities of the ear and normal hearing acuity of 15/15 
in each ear.  The August 1952 separation examination report 
does not contain ear or audiometric findings.

On file are private audiological records dated in August 1991 
from East Texas Treatment Center.  These records include an 
audiogram in graph form, along with noted puretone averages 
of 57 decibels in the right ear and 58 decibels in the left 
ear.  The audiogram further shows that the veteran had been 
fitted with Starkey Power hearing aids in both ears, and was 
noted to have tinnitus in both ears that was constant and 
long term.

Also on file are private audiological results dated in 
December 1993 in graph form from Permian Basin Rehabilitation 
Center.  There is also a December 1993 letter from a licensed 
audiologist at Permian Basin Rehabilitation Center who 
interpreted the audiometric results as showing the presence 
of a moderate to profound hearing loss bilaterally.  The 
audiologist stated that the veteran's ability to understand 
speech at a normal conversational level was significantly 
impaired and recommended hearing amplification, along with 
the use of appropriate visual cueing.

In December 1996, the veteran underwent a hearing aid 
consultation at the Callier Center for Communication 
Disorders.

In July 2003, the veteran filed an informal claim for service 
connection for hearing loss and for constant ringing in his 
ears.  He said that in service he manned an eight-inch bow 
gun and also served with the "UDT" as a boat Coxswain, 
handling the boat for demolition teams clearing offshore 
obstacles.  He explained that these duties involved noises 
from explosions and said he had not been given any ear 
protection.  He asserted that as a result of these duties his 
hearing has been permanently damaged and has worsened over 
time.  

On the veteran's formal claim for service connection in 
August 2003, he indicated that his hearing loss began around 
1949 or 1950, and he was first treated in 1960.  He noted 
that his hearing had progressively worsened to the point that 
he had lost 85 percent of his hearing.  He also indicated 
that he had ringing in his ears and asked for an examination.

The Audiology Associates of Arlington responded to the RO's 
request for the veteran's audiological records in November 
2003 by informing the RO that there were no records on file.

In the March 2004 substantive appeal, the veteran stated that 
"when you fire a 40 mm cannon, 50 cal machine guns, plus 
firing a 5 inch cannon (inside the gun turret) your hearing 
has to be permanently damaged."  He added that he had 
performed these duties for two years pulling missions all 
along the Korean coast plus behind enemy lines.

The veteran responded to the RO's request for additional 
supportive evidence in April 2004 by noting that VA had his 
war area records that "stated" a relationship between his 
current disability and events in his military service.  The 
veteran indicated in a May 2004 statement that sufficient 
doubt had been created and that such doubt should be resolved 
in his favor.

During a June 2004 VA audiological examination, the veteran 
complained of decreased hearing and difficulty understanding 
speech.  The examiner indicated that he had reviewed the 
veteran's claims file, and relayed the veteran's report of 
military noise exposure as including underwater demolition, 
artillery fire, and "exposures".  He also noted that the 
veteran denied occupational and recreational noise exposure.  
Pure tone thresholds findings, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
90
105
105+
105+
LEFT
70
85
105+
105+
105+

Speech audiometry revealed speech recognition ability of 28 
percent in the right ear and 7 percent in the left ear.  The 
examiner diagnosed the veteran as having moderate to profound 
sensorineural hearing loss across test frequencies in the 
right ear, and moderately severe sensorineural hearing loss 
across test frequencies in the left ear.  Regarding tinnitus, 
the examiner said that there was no documentation of tinnitus 
in the veteran's claims file and therefore there was 
insufficient information to determine the etiology without 
resorting to speculation.  Similarly, the examiner said that 
a review of the claims file revealed no audiometric results 
for entrance and separation examinations and, therefore, 
insufficient information was available to determine the 
etiology of the veteran's current hearing loss and tinnitus 
without resorting to speculation.

III.  Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). 

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system such as sensorineural hearing 
loss, becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation. Every reasonable doubt shall be resolved in 
favor of the veteran. 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (2004), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

IV. Analysis

Applying the above criteria to the instant case, it is clear 
that postservice audiometric findings meet the required 
thresholds for a finding of bilateral hearing loss under 
38 C.F.R. § 3.385 (2004) (decibels levels of 70 or greater at 
puretone threshold levels of 500, 1,000, 2,000, 3,000 and 
4,000 Hz, respectively; speech recognition less than 94 
percent).  Postservice medical evidence also establishes a 
diagnosis of tinnitus as is evident by an August 1991 private 
audiogram report and June 2004 VA examination report.  
However, the medical evidence does not establish a nexus 
between the veteran's recognized bilateral hearing loss and 
tinnitus, and service.  

It is unfortunate that there appears to be missing service 
medical records.  Indeed, in instances such as this, the duty 
of the Board to provide reasons for its findings and 
conclusions is heightened.  See Hayre v. West, 188 F. 3d 1327 
(Fed. Cir. 1999).  Nonetheless, the veteran contends that he 
developed bilateral hearing loss and tinnitus in service as a 
result of acoustic trauma, including during combat.  Even 
assuming without dispute that the veteran sustained acoustic 
trauma during service, including during combat, the Court has 
held that the provisions of 38 U.S.C.A. 1154(b) only provide 
an evidentiary presumption concerning events in service; they 
do not provide a substitute for evidence of a causal nexus 
between a combat service injury or disease and a current 
disability, or the continuation of symptoms subsequent to 
service.  See Wade v. West, 11 Vet. App. 302, 305 (1999).

Accordingly, while the veteran asserts that his problems with 
hearing and tinnitus began in service, the record 
conspicuously lacks notations of left and right ear 
complaints or medical findings of bilateral hearing loss for 
many years after service.  Thus, even assuming the veteran 
sustained acoustic trauma during service, in combat or 
otherwise, the medical evidence of record contains no 
indication that a hearing loss disability or tinnitus was 
present for many years thereafter.  In fact, the record 
contains no objective finding of a hearing loss disability or 
tinnitus until 1991, nearly 40 years after the veteran's 
separation from service.  Furthermore, there is no medical 
nexus evidence in support of the veteran's claim, and VA's 
attempt to obtain a nexus opinion between the veteran's 
current bilateral hearing loss and tinnitus, and service, did 
not produce favorable evidence.  That is, after evaluating 
the veteran and reviewing his claims file in June 2004, a VA 
examiner said he was unable to render a nexus opinion 
regarding the veteran's tinnitus, hearing loss, and service.  
He noted the absence of audiometric findings in the veteran's 
service medical records and lack of documentation of 
tinnitus, and said there was insufficient information to 
determine the etiology of the veteran's current hearing loss 
and tinnitus without resorting to speculation.    

The Board in no way disputes the veteran's sincere belief 
that he has tinnitus and a present bilateral hearing loss 
related to service.  However, his opinion as to his diagnoses 
and the etiology thereof, without a supportive opinion from a 
physician, does not constitute the requisite medical evidence 
necessary to establish service connection.  This is because 
the veteran is a layman and without medical training or 
expertise, he is not competent to render an opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board also emphasizes 
that a claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In this case, there simply is no 
competent medical evidence that supports the appellant's 
assertions as to a nexus between his active military service 
and his current bilateral hearing loss and tinnitus.  

Consideration has been given to the veteran's contention that 
the claims should be granted because the evidence as to the 
etiology of his hearing loss and tinnitus raises a reasonable 
doubt that should be resolved in his favor.  In this regard, 
under 38 C.F.R. § 3.102, when, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin of a disability, such doubt will be 
resolved in favor of the claimant.  By "reasonable doubt" is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability, as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49 (1990), the Court held that, when all of the evidence is 
assembled, VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See also 38 U.S.C.A. § 5107(b) 
(West 2002).

After considering the evidence in its entirety, including the 
fact that the medical evidence of record does not establish a 
hearing loss disability or tinnitus until nearly four decades 
after the veteran's active duty service, and, a VA medical 
examiner was unable to provide a nexus opinion based on his 
review of the evidence of record and examination of the 
veteran, the Board finds that the "reasonable doubt" doctrine 
is not for application in this case.  Rather, the 
preponderance of the evidence is against the veteran's claim.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


